Citation Nr: 1216845	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 10 percent rating for bilateral hearing loss effective from April 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the testimony provided at the hearing demonstrated actual knowledge of the type of evidence that would be advantageous to his position.  See 38 C.F.R. § 3.103(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Although the present appeal arises from VA action to reduce the Veteran's assigned service-connected disability rating for bilateral hearing loss, the record shows he was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate an increased rating claim by correspondence dated in July 2008.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2011).  Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average and is to be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, at his November 2011 hearing the Veteran testified that his ability to understand speech discrimination tests varied depending on the person administering the test.  The Veteran and his spouse testified that they believed his hearing had not recently improved and, in fact, had actually gotten worse.  The Veteran provided several lay statements in August 2007 from his spouse and co-workers who attested to his hearing difficulties.

The available record shows the Veteran was adequately notified of the proposal to reduce his service-connected disability evaluation by correspondence dated September 23, 2008.  As his 10 percent service-connected disability rating for bilateral hearing loss had been in effect for less than five year at the time of the April 1, 2009, effective date for the reduction the provisions of 38 C.F.R. § 3.344(a), (b) (2011) are not applicable.  See 38 C.F.R. § 3.344(c). 

The Board also notes that the Veteran's September 2006 audiology examination included speech recognition using the Maryland CNC word list of 68 percent in the right ear and 68 percent in the left ear.  The level of presentation was "70 dB HL" in the right and left ears.  Subsequent VA treatment records noted speech discrimination scores of 96 percent, right, and 96 percent, left, in March 2007; a max speech recognition score of 100 percent, bilaterally, in April 2008; and Maryland CNC word list speech recognition scores of 96 percent, right, and 88 percent, left, on audiology examination in August 2008.  As the medical evidence of record which indicates improvement in speech recognition does not include an opinion by an audiologist fully describing the functional effects caused by the Veteran's hearing disability nor addressing the competent lay evidence of record, the Board finds an additional medical opinion is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA audiology examination for opinions as to the current nature and extent of his service-connected bilateral hearing loss.  The audiologist must address the disparate speech recognition scores of record and provide a full description of the functional effects caused by the bilateral hearing loss.  If it is found that use of the speech discrimination test is not appropriate, for reasons such as inconsistent speech discrimination scores, the audiologist should certify the reason for the determination.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


